Exhibit 10.2

 

Replacement Revolving Note

 



   Chicago, Illinois $12,000,000.00   July 17, 2012



 

On the Revolving Credit Termination Date, for value received, the undersigned,
CTI Industries Corporation, an Illinois corporation (the “Borrower”), hereby
promises to pay to the order of BMO Harris Bank N.A., a national banking
association, successor to Harris N.A. (the “Bank”), at its office at 111 West
Monroe Street, Chicago, Illinois, the principal sum of (i) Twelve Million and
no/100 Dollars ($12,000,000.00), or (ii) such lesser amount as may at the time
of the maturity hereof, whether by acceleration or otherwise, be the aggregate
unpaid principal amount of all Revolving Loans owing from the Borrower to the
Bank under the Revolving Credit provided for in the Credit Agreement hereinafter
mentioned.

 

This Replacement Revolving Note (this “Note”) evidences Revolving Loans made and
to be made to the Borrower by the Bank under the Revolving Credit provided for
under that certain Credit Agreement dated as of April 29, 2010, between the
Borrower and the Bank (said Credit Agreement, as the same may be amended,
modified or restated from time to time, being referred to herein as the “Credit
Agreement”), and the Borrower hereby promises to pay interest at the office
described above on such Revolving Loans evidenced hereby at the rates and at the
times and in the manner specified therefor in the Credit Agreement.

 

This Note is issued by the Borrower under the terms and provisions of the Credit
Agreement and is secured by, among other things, the Collateral Documents, and
this Note and the holder hereof are entitled to all of the benefits and security
provided for thereby or referred to therein, to which reference is hereby made
for a statement thereof. This Note may be declared to be, or be and become, due
prior to its expressed maturity, voluntary prepayments may be made hereon, and
certain prepayments are required to be made hereon, all in the events, on the
terms and with the effects provided in the Credit Agreement. All capitalized
terms used herein without definition shall have the same meanings herein as such
terms are defined in the Credit Agreement.

 

The Borrower hereby promises to pay all costs and expenses (including attorneys’
fees) suffered or incurred by the holder hereof in collecting this Note or
enforcing any rights in any collateral therefor. The Borrower hereby waives
presentment for payment and demand. This Note shall be construed in accordance
with, and governed by, the internal laws of the State of Illinois without regard
to principles of conflicts of laws.

 

This Note constitutes a renewal and restatement of, and replacement and
substitution for, but is not a repayment of, that certain Revolving Note dated
April 29, 2010, in the maximum principal amount of Nine Million and 00/100
Dollars ($9,000,000.00), executed by the Borrower and made payable to the order
of the Bank (the “Original Note”), as referred to in the Credit Agreement. The
indebtedness evidenced by the Original Note is continuing indebtedness evidenced
hereby. Except as specifically provided by the terms hereof, the terms of the
Original Note are hereby merged into the terms hereof such that all security
interests, mortgages and assignments previously granted to secure the Original
Note are continuing and secure this Note. Nothing herein constitutes a payment,
settlement or novation of the Original Note, or releases or otherwise adversely
affects any lien, mortgage or security interest securing such indebtedness or
any rights of the Bank against any guarantor, surety or other party primarily or
secondarily liable for such indebtedness.

 

[Signature page follows]

 

 



 

 



  CTI Industries Corporation       By:     /s/ Stephen M. Merrick   Name:
    Stephen M. Merrick   Title:     Executive Vice President and         Chief
Financial Officer

 

 

Signature page to


Replacement Revolving Note (Amendment No. 3)

 









 

